Citation Nr: 0735151	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-09 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Franklin J. Foil, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
April 1993.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2006, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the veteran incurred or aggravated a cervical spine disorder 
during active duty, or due to the November 1992 motor vehicle 
accident (MVA), nor may it be so presumed.  


CONCLUSION OF LAW

Service connection for a cervical spine disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board). 

Service medical records and private emergency room records 
show that the veteran was involved in an MVA in November 
1992.  He did not make complaints concerning the cervical 
spine.  X-rays of the cervical spine showed normal alignment 
and no evidence of fracture or paravertebral soft tissue 
swelling.  The veteran's February 1993 separation report of 
medical history shows that he made orthopedic complaints 
related to swollen or painful joints.  The physician's 
summary and elaboration section refers to the MVA but does 
not refer to the cervical spine.  The report of the veteran's 
February 1993 separation medical examination provides that 
clinical evaluation of the veteran's spine, other 
musculoskeletal, was normal.  No pertinent defects or 
diagnoses related to the veteran's spine were noted, 
providing evidence against this claim.  

The veteran's service medical records, overall, weigh against 
his claim.  They do not show that he had any pertinent 
complaints, symptoms, findings or diagnoses following the 
MVA.

The veteran's post-service medical records do not show 
arthritis or degenerative joint disease within one year of 
the veteran's separation from active duty.  Therefore service 
connection on a presumptive basis is not warranted.  
38 C.F.R. §§ 3.303 and 3.304.

The report of a post-service April 1994 VA orthopedic 
examination shows complaints of neck pain, following the MVA.  
The examination resulted in a pertinent diagnosis of thoracic 
spine, T1-2 area, muscular.  Cervical spine X-rays were 
recommended but not performed.  Private treatment reports 
dated in May 1994 note that the veteran complained of a two-
week history of neck pain following a MVA.  A June 1994 note 
provides that the veteran complained of upper back pain for 
two months that increased after he started a construction 
job.  The pertinent assessment was bilateral cervical and 
thoracic strain.  

The report of a February 1996 VA examination provides a 
pertinent diagnosis of possible right carpal tunnel syndrome 
and/or cervical radiculopathy.

VA medical records show continued treatment for pain, 
stiffness and limitation of motion of the cervical spine.  
The veteran was diagnosed with cervical strain/sprain chronic 
in July 1997 and was later diagnosed with cervical dystonia.    

A May 1999 private treatment report shows that the veteran 
had severe cervical muscle spasm and requested evaluation for 
botox injection.  

Overall, the foregoing post-service VA and private medical 
records provide no support for the veteran's claim.  They do 
not include any medical opinion or objective evidence linking 
any of the veteran's post-service cervical spine diagnoses to 
his service or the 1992 MVA.  

An October 2006 decision by the Social Security 
Administration found that the veteran was disabled from 
September 2004 through the date of the decision.  The 
decision reviews medical evidence and notes that the veteran 
had cervical torticollis, cervical dystonia and major 
depression.  This decision does not support, or refute, the 
veteran's claim.  It does not refer to any medical evidence 
or findings linking the veteran's cervical torticollis and 
cervical dystonia to his service or the 1992 MVA.  

The veteran was provided a VA examination in August 2006, 
during which he said that his neck problems began with the 
1992 MVA.  The diagnosis was early degenerative joint disease 
of the cervical spine.  The examiner did not offer an 
etiology opinion.

An April 2007 addendum by the same VA physician relates that 
he reviewed the veteran's claims file, including private 
medical records, service medical records and VA medical 
records.  The examiner expressed the opinion that it was less 
likely than not (less than 50/50 probability) that the 
veteran's neck pain was caused by or a result of the November 
1992 MVA.  

The examiner explained that the veteran's February 1993 
separation physical examination was negative and he made no 
complaints until April and May 1993 (sic) [1994].  

The Board finds that this opinion is highly probative 
evidence against the veteran's claim.  It was based on 
current examination results and a review of the medical 
record.  It is supported by reference to the absence of 
physical findings in the medical record.  This fact is 
particularly important, in the Board's judgment, as the 
reference makes for a more convincing rationale.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Nevertheless, to the extent that the veteran is able to 
observe continuity of cervical spine pain since service, his 
opinions are outweighed by the lack of pertinent findings in 
his service medical records, the lack of objective medical 
evidence supporting his claim and the probative medical 
opinion against it.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a cervical spine 
disorder.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in October 
2002 and April 2006 that discussed the particular legal 
requirements applicable to the veteran's claim, the evidence 
considered, and the pertinent laws and regulations.  VA made 
all efforts to notify and to assist the veteran with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  VA 
provided the veteran Dingess notice in April 2006.  Simply 
stated, based on the notice already provided to the veteran 
cited above, a further amended notice to the veteran would 
not provide a basis to grant this claim.  Moreover, neither 
the veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
conducted a medical examination and obtained a medical 
opinion.  In this case, the RO has made all reasonable 
efforts to assist the veteran in the development of his 
claim.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.
ORDER

Service connection for a cervical spine disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


